UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 J.T.,

                         Plaintiff,                    Civil Action No. 17-1319 (BAH)

                         v.                            Chief Judge Beryl A. Howell

 DISTRICT OF COLUMBIA,

                         Defendant.

                           MEMORANDUM OPINION AND ORDER

         In 2017, plaintiff filed the instant lawsuit challenging, under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq., a Hearing Officer

Determination (“HOD”) that rejected her contention that a 2017 individualized education

program (“IEP”) developed by defendant District of Columbia Public Schools failed, in violation

of the IDEA, to provide her son V.T. with a free appropriate public education (“FAPE”). See

Am. Compl., ECF No. 14; see also J.T. v. Dist. of Columbia, No. 17-cv-1319 (BAH), 2019 WL

3501667, at *1 (D.D.C. Aug. 1, 2019). The Magistrate Judge to whom the case was referred

reasoned that the lawsuit no longer presented a live controversy, see Report & Recommendation

(“R&R”), ECF No. 34, and the Court agreed, dismissing the complaint as moot “because the

challenged 2017 IEP already ha[d] been modified” and thus no longer governed V.T.’s

education, J.T., 2019 WL 3501667, at *2. Subsequently, plaintiff’s motion to alter the judgment

dismissing her complaint as moot, see Pl.’s Mot. Alter J., ECF No. 40, was also denied for

substantially the same reason, see Mem. & Order, ECF No. 42. On appeal, the D.C. Circuit

affirmed the Court’s mootness determination and dismissal of the complaint. See J.T. v. Dist. of

Columbia, 983 F.3d 516, 519, 522 (D.C. Cir. 2020).

                                                   1
       Plaintiff now seeks relief from the final judgment in this case, pursuant to Federal Rule of

Civil Procedure 60(b)(6), requesting, for the first time, that the challenged HOD be vacated.

Pl.’s Mot. Vacate Admin. Dec. as Moot, ECF No. 49; see also Pl.’s Reply Supp. Mot. Vacate

Admin. Dec. as Moot (“Pl.’s Reply”) at 4, ECF No. 51 (acknowledging that plaintiff’s “[m]otion

is, in effect, a motion under Rule 60(b)(6)”). As plaintiff has not cleared the high bar for relief

under Rule 60(b)(6), her motion is denied.

I.     LEGAL STANDARD

       Federal Rule of Civil Procedure 60(b)(6) “grants federal courts broad authority to relieve

a party from a final judgment ‘upon such terms as are just,’ provided that the motion is made

within a reasonable time and is not premised on one of the [other] grounds for relief [from a final

judgment] enumerated in clauses (b)(1) through (b)(5)” of Rule 60. Salazar ex rel. Salazar v.

Dist. of Columbia, 633 F.3d 1110, 1116 (D.C. Cir. 2011) (quoting Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 863 (1988)). Relief under Rule 60(b)(6) “applies only to

‘extraordinary’ situations,” Twelve John Does v. Dist. of Columbia, 841 F.2d 1133, 1140 (D.C.

Cir. 1988) (quoting Ackermann v. United States, 340 U.S. 193, 202 (1950)), and “should be only

sparingly used,” id. (quoting Good Luck Nursing Home, Inc. v. Harris, 636 F.2d 572, 577 (D.C.

Cir. 1980)), demanding that “the trial judge . . . strike a ‘“delicate balance between the sanctity of

final judgments . . . and the incessant command of a court’s conscience that justice be done in

light of all the facts,”’” id. at 1138 (second omission in original) (emphasis omitted) (quoting

Good Luck Nursing Home, Inc., 636 F.2d at 577). The “‘extraordinary circumstances’”

requirement means that plaintiff “must clear a very high bar to obtain relief under Rule

60(b)(6),” Kramer v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007) (quoting Ackermann, 340 U.S. at

199), and the Rule “may not ‘be employed simply to rescue a litigant from strategic choices that

                                                  2
later turn out to be improvident,’” id. (quoting Good Luck Nursing Home, Inc., 636 F.2d at 577);

see also id. (“The case law makes clear that Rule 60(b)(6) is not an opportunity for unsuccessful

litigants to take a mulligan.”).

II.     DISCUSSION

        Plaintiff has not carried her substantial burden to show “extraordinary circumstances,”

Kramer, 481 F.3d at 793, warranting relief under Rule 60(b)(6). She argues that vacatur of the

challenged HOD is appropriate here “so that no future hearing officer or court will misinterpret

the Court’s decision [dismissing the complaint as moot] as a ruling on the substantive issues in

dispute.” Pl.’s Mem. Supp. Mot. Vacate Admin. Dec. as Moot (“Pl.’s Mem.”) at 3, ECF No. 49;

see also id. (contending that vacatur is necessary “to clear the path for future relitigation of the

issues” underlying the parties’ dispute over the 2017 IEP (quoting Sands v. NLRB, 825 F.3d 778,

785 (D.C. Cir. 2016)). No basis exists for plaintiff’s fanciful speculation that a Hearing Officer

or another court could possibly construe the Court’s prior decisions as rulings on the merits of

plaintiff’s challenge to the 2017 IEP. Rather, the Court has twice made clear that plaintiff’s

complaint was dismissed only because it no longer presented a live controversy, and never

addressed the merits of plaintiff’s challenge to the 2017 IEP. See J.T., 2019 WL 3501667, at *3–

6; Mem. & Order at 1–3.

        Moreover, as repeatedly explained, “[i]rrespective of whether J.T. is right about the

[adequacy of the] 2017 IEP, V.T. is not at the same level he was [in 2017] and declaring what

accommodations V.T. needed then has no value now.” J.T., 2019 WL 3501667, at *4; Mem. &

Order at 2 (quoting J.T., 2019 WL 3501667, at *4). Accordingly, because V.T. “is not the same

student he was in 2017,” Mem. & Order at 3, the parties’ disputed issues with respect to the 2017

IEP are simply no longer relevant to the development of future IEPs for V.T. Vacatur is not

                                                  3
necessary “to ‘clear[] the path for future religitation of the issues,” Sands, 825 F.3d at 785

(alteration in original) (quoting U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 22

(1944)), because the issues presented by the 2017 IEP were unique to that IEP and to V.T.’s

then-current academic development, and thus will not and cannot be “relitigated.”

       Finally, plaintiff’s suggestion that vacatur is “‘the standard form of relief’ in a mootness

situation like this one,” Pl.’s Reply at 4 (quoting N. Cal. Power Agency v. Nuclear Regulatory

Comm’n, 393 F.3d 223, 225 (D.C. Cir. 2004)), disregards that she seeks vacatur in the context of

a Rule 60(b)(6) motion. As plaintiff rightly notes, “‘[t]he established practice . . . in the federal

system . . . is to reverse or vacate the judgment below’ when a civil case becomes moot while

awaiting appellate review,” which principle “applies equally to unreviewed administrative

orders.” Sands, 825 F.3d at 785 (omissions in original) (quoting Humane Soc’y of U.S. v.

Kempthorne, 527 F.3d 181, 184 (D.C. Cir. 2008)); see also Mundo Verde Pub. Charter Sch. v.

Sokolov, 315 F. Supp. 3d 374, 384–85 (D.D.C. 2018) (vacating a HOD based on a determination

that the lawsuit challenging that HOD had become moot); Pl.’s Mem. at 2–3 (citing Sands, 825

F.3d at 785). As such, vacatur of the HOD may well have been appropriate while this lawsuit

was still being actively litigated. To obtain that remedy now, however, more than twenty-three

months after entry of final judgment in this lawsuit and after an appeal to the D.C. Circuit has

been fully litigated, plaintiff must show not only that equitable considerations weigh in favor of

vacatur, see Sands, 825 F.3d at 785 (“Because vacatur is equitable in nature, we look to notions

of fairness when deciding whether to use the remedy.”), but also that “extraordinary

circumstances” justify such relief under Rule 60(b)(6), after entry of the final judgment in this

case. Kramer, 481 F.3d at 793. Tellingly, in Mundo Verde Public Charter School, the lone case

plaintiff cites in which a moot HOD was vacated, the court vacated the HOD contemporaneously

                                                  4
with its finding of mootness—not, as here, nearly two years after its determination that plaintiff’s

complaint is moot. See 315 F. Supp. 3d at 384–88.

       Indeed, plaintiff had ample opportunity to request that the HOD be vacated upon a

finding that her complaint was moot, in litigating either the parties’ cross-motions for summary

judgment, see Pl.’s Mot. Summ. J., ECF No. 26; Def.’s Cross-Mot. Summ. J., ECF No. 27, their

objections to the R&R, see Pl.’s Obj. to R&R (“Pl.’s Obj.”), ECF No. 35; Def.’s Resp. to Pl.’s

Obj., ECF No. 36, or plaintiff’s motion to amend the judgment, see Pl.’s Mot. Alter J. That she

did not do so, and requests vacatur of the HOD for the first time only now, strongly indicates that

relief under Rule 60(b)(6) is unwarranted. See Kramer, 481 F.3d at 792 (holding that Rule

60(b)(6) relief was inappropriate when plaintiff could have obtained, or at least sought, the

requested remedy earlier in litigation).

III.   CONCLUSION & ORDER

       For the foregoing reasons, plaintiff has failed to demonstrate “extraordinary

circumstances,” Kramer, 481 F.3d at 793, warranting relief under Rule 60(b)(6). Accordingly, it

is hereby

       ORDERED that plaintiff’s Motion to Vacate Administrative Decision as Moot, ECF No.

49, is DENIED.

       SO ORDERED.

       Date: September 8, 2021

       This is a final and appealable order.



                                                     ________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge

                                                 5